Citation Nr: 0719295	
Decision Date: 06/27/07    Archive Date: 07/05/07

DOCKET NO.  04-16 488A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for an 
eye disorder involving bilateral mixed astigmatism and 
presbyopia.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for an 
eye disorder involving a retinal hemorrhage of the right eye.

3.  Entitlement to service connection for eye disorders 
involving bilateral glaucoma, bilateral cataracts, and 
central retinal vein occlusion of the left eye. 


REPRESENTATION

Appellant represented by:	The American Legion



WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel


INTRODUCTION

The veteran served on active duty from December 1941 to 
October 1945.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions dated in January 2003 and 
April 2004 of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Montgomery, Alabama, which 
adjudicated the issues on appeal.


FINDINGS OF FACT

1.  A March 1991 Board decision found that new and material 
evidence had not been submitted to reopen the veteran's claim 
of entitlement service connection for a retinal hemorrhage of 
the right eye, as there was still no medical evidence that 
this condition had its onset in service. 

2.  The evidence received since the March 1991 Board decision 
does not relate to an unestablished fact necessary to 
substantiate the claim of entitlement to service connection 
for a retinal hemorrhage of the right eye.

3.  An unappealed December 1997 rating decision denied 
service connection for refractive error of the eyes on the 
basis that it was not related to his service-connected 
malaria.

4.  The evidence received since the December 1997 rating 
decision does not relate to an unestablished fact necessary 
to substantiate the claim of entitlement to service 
connection for bilateral mixed astigmatism and presbyopia.

5.  Eye disorders involving bilateral glaucoma, bilateral 
cataracts, and central retinal vein occlusion of the left eye 
were first diagnosed many years after service and are not 
been linked to service. 


CONCLUSIONS OF LAW

1.  The March 1991 Board decision that declined to reopen the 
veteran's claim of entitlement to service connection for 
retinal hemorrhage of the right eye is final.  38 U.S.C.A. § 
7104 (West Supp. 2005); 38 C.F.R. § 20.1100 (2006).

2.  Additional evidence presented since the March 1991 Board 
decision is not new and material, and the claim of 
entitlement to service connection for a retinal hemorrhage of 
the right eye is not reopened.  38 U.S.C.A. §§ 5108, 7104(b) 
(West Supp. 2005); 38 C.F.R. §§ 20.1105, 3.159, 38 C.F.R. § 
3.156 (2006).

3.  The December 1997 rating decision that denied service 
connection for refractive error of the eyes is final.  38 
U.S.C.A. § 7105 (West Supp. 2005); 38 C.F.R.          §§ 
20.302, 20.1103 (2006).

4.  Additional evidence presented since the December 1997 
rating decision is not new and material, and the claim of 
entitlement to service connection for bilateral mixed 
astigmatism and presbyopia (refractive errors) has not been 
reopened.  38 U.S.C.A. § 5108 (West Supp. 2005); 38 C.F.R  §§ 
3.102, 3.156, 3.159 (2006).

5.  Eye disorders involving bilateral glaucoma, bilateral 
cataracts, and central retinal vein occlusion of the left eye 
were not incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1110, 1131 (West Supp. 2005); 38 C.F.R. § 3.303 (2006).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and Material Evidence to Reopen 
Claims for Service Connection for Bilateral 
Mixed Astigmatism and Presbyopia as well as 
Retinal Hemorrhage of the Right Eye

The veteran is ultimately seeking service connection for eye 
disorders involving bilateral mixed astigmatism and 
presbyopia as well as retinal hemorrhage of the right eye.  
However, the Board must first determine whether new and 
material evidence has been submitted to reopen these claims 
since a final Board decision dated in March 1991 and a final 
rating decision dated in December 1997.  Barnett v. Brown, 83 
F.3d 1380, 1383-84 (Fed. Cir. 1996).

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. §§ 1110, 1131 (West Supp. 2005); 38 
C.F.R. § 3.303(a) (2006).  In general, service connection 
requires (1) medical evidence of a current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).

Refractive error of the eyes, which includes astigmatism and 
presbyopia, is not a disability within the meaning of 
applicable regulations providing for payment of VA disability 
compensation benefits.  38 C.F.R. §§ 3.303, 4.9 (2006).  
Therefore, it requires more than an increase in severity 
during service in order to warrant a grant of service 
connection.  The evidence must show that the refractive error 
was subject to a superimposed disease or injury during 
military service that resulted in increased disability.  See 
VAOPGCPREC 82-90 (July 18, 1990).

In this case, the RO issued rating decisions in July 1970 and 
October 1971 in which it denied service connection for 
defective vision.  The veteran appealed those decisions to 
the Board.  In an October 1971 decision, the Board denied 
service connection for an eye condition involving decreased 
visual acuity due to astigmatism and presbyopia involving 
both eyes as well as retinal hemorrhages of the right eye.  
The evidence at that time included the veteran's service 
medical records as well as a VA examination report dated in 
May 1970.  

The service medical records showed that the veteran's visual 
acuity was 20/20 bilaterally when inducted in December 1941.  
The separation examination report dated in October 1945 noted 
that his uncorrected visual acuity was 20/30 in the right eye 
and 20/20 in the left eye.  None of the service medical 
records made any reference to abnormalities of the eyes, 
providing evidence against this claim.   

The May 1970 VA examination report, dated approximately 25 
years after service, revealed that the veteran's uncorrected 
visual acuity was 20/60 bilaterally, which was corrected to 
20/25 on the right and 20/20 on the left.  Retinal 
hemorrhages of the right eye were also noted.  The diagnoses 
were retinal hemorrhages of the right eye, cause 
undetermined, and bilateral astigmatism and presbyopia. 

In October 1971, the Board denied the veteran's claim for 
service connection for an eye condition on the basis that the 
service medical records made no reference to an injury to 
either eye.  The Board then noted that astigmatism and 
presbyopia were refractive errors, which represented a 
developmental defect of the eye structure, neither of which 
was a disease or injury for which VA benefits may be granted.  
The Board also pointed out that the retinal hemorrhages of 
the right eye were first documented in May 1970 and, 
therefore, not of service origin.  

The veteran attempted to reopen his claim in August 1989.  In 
a March 1991 decision, the Board found that new and material 
evidence had not been submitted to reopen the veteran's claim 
for service connection for an eye disorder.  The Board noted 
that the newly submitted VA treatment records were not 
material, as the evidence still showed that the veteran's 
astigmatism and presbyopia were developmental defects for 
which service connection may not be granted, and that there 
was still no medical evidence of a nexus between the retinal 
hemorrhages of the right eye and service. 

Unless the Chairman orders reconsideration, or one of the 
other exceptions to finality apply, all Board decisions are 
final on the date stamped on the face of the decision and are 
not subject to revision on the same factual basis.  See 38 
U.S.C.A. § 7104; 38 C.F.R. § 20.1100.  Therefore, the March 
1991 Board decision is final.  However, the March 1991 Board 
decision is only final with that aspect of the claim 
involving service connection for retinal hemorrhage of the 
right eye, since the RO issued a subsequent rating decision 
in December 1997 in which it denied service connection for 
the veteran's refractive error of the eyes (presbyopia).  

In this regard, the veteran attempted to reopen his claim for 
"failing eyes sight" in January 1996.  In December 1997, 
the RO denied service connection for refractive error of the 
eyes as secondary to the veteran's service-connected 
disability of malaria.  The veteran was notified of the 
December 1997 rating decision and of his appellate rights in 
a letter dated that same month; however, he did not seek 
appellate review within one year of notification.  Therefore, 
the December 1997 rating decision is final with respect to 
the issue of entitlement to service connection for an eye 
disorder involving bilateral mixed astigmatism and presbyopia 
(refractive error).  See 38 U.S.C.A. § 7105(c); see also 38 
C.F.R. §§ 20.302, 20.1103.

This appeal stems from a claim submitted in March 2002 in 
which the veteran indicated that he wanted to reopen his 
claim for service connection for an eye disorder on the basis 
of new and material evidence.  Therefore, the Board must 
determine whether new and material evidence has been 
submitted to reopen the claim for service connection for 
retinal hemorrhage of the right eye since the final March 
1991 Board decision, as well as whether new and material 
evidence has been submitted to reopen the claim for service 
connection for bilateral mixed astigmatism and presbyopia 
since the final December 1997 rating decision. 

Under VA law and regulation, if new and material evidence is 
presented or secured, the Secretary shall reopen and review 
the former disposition of that claim.  See 38 U.S.C.A. 
§ 5108.  When reopening an appellant's claim, the Board 
performs a two-step analysis.  

The first step is to determine whether the evidence presented 
or secured since the last final disallowance of the claim is 
"new and material."  See 38 U.S.C.A. § 5108; Hodge v. West, 
155 F.3d 1356, 1359-60 (Fed. Cir. 1998).  According to VA 
regulation, "new" means existing evidence not previously 
submitted to agency decision makers.  "Material" evidence 
means existing evidence that, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.  38 C.F.R. § 
3.156(a).  New and material evidence cannot be cumulative or 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  Id.

Second, if VA determines that the evidence is new and 
material, VA may then proceed to evaluate the merits of the 
claim on the basis of the all evidence of record, but only 
after ensuring that the duty to assist has been fulfilled.  
See Winters v. West, 12 Vet. App. 203, 206 (1999) (en banc) 
(discussing the analysis set forth in Elkins), overruled on 
other grounds sub nom.  Winter v. Gober, 219 F.3d 1375, 1378 
(Fed. Cir. 2000); Elkins, supra.  The second step becomes 
applicable only when the preceding step is satisfied.  See 
Vargas-Gonzalez v. West, 12 Vet. App. 321, 325 (1999).  

VA is required to review for newness and materiality only the 
evidence submitted by a claimant since the last final 
disallowance of a claim on any basis to determine whether a 
claim should be reopened and readjudicated on the merits.  
Evans v. Brown, 9 Vet. App. 273, 283 (1996).  The newly 
presented evidence need not be probative of all the elements 
required to award the claim, but it must be probative as to 
each element that was a specified basis for the last 
disallowance.  Id at 284.  

A.  Retinal hemorrhage of the right eye

The evidence that must be considered in determining whether 
there is a basis for reopening the veteran's claim for 
service connection for a retinal hemorrhage of the right eye 
is evidence that has been added to the record since the final 
March 1991 Board decision.  Since that decision, the veteran 
has submitted numerous VA outpatient treatment records dated 
from 1991 to 2004 as well as a VA examination report dated in 
September 2002. 

The Board finds that all of these records are "new" because 
they did not exist at the time of the March 1991 Board 
decision.  However, since none of these records makes any 
reference to a retinal hemorrhage of the right eye, they are 
not "material" to the central issue in this case.  Instead, 
these records show treatment for various other eye disorders, 
including bilateral mixed astigmatism and presbyopia, 
bilateral glaucoma, bilateral cataracts, and central retinal 
vein occlusion of the left eye.  However, each of these eye 
disorders is addressed below and is not relevant to the claim 
involving a retinal hemorrhage of the right eye.  
Accordingly, the newly submitted evidence, by itself or in 
connection with evidence already in the file, does not relate 
to an unestablished fact necessary to substantiate the claim.  
See 38 C.F.R. § 3.156.

In addition to the newly submitted medical evidence, the 
Board has also considered lay statements provided by the 
veteran and his spouse, including testimony presented at a 
personal hearing held in June 2004.  However, the Board 
emphasizes that statements provided by the veteran and his 
spouse are not material within the meaning of 38 C.F.R. § 
3.156.  In Moray v. Brown, 5 Vet. App. 211 (1993), the Court 
noted that lay persons are not competent to offer medical 
opinions or diagnoses and that such evidence does not provide 
a basis on which to reopen a claim of service connection.

As a whole, the evidence received since the March 1991 Board 
decision, when viewed either alone or in light of all of the 
evidence of record, is not new and material.  Therefore, the 
March 1991 Board decision remains final with respect to the 
claim of entitlement to service connection for a retinal 
hemorrhage of the right eye.

B.  Bilateral mixed astigmatism and presbyopia

The evidence that must be considered in determining whether 
there is a basis for reopening the veteran's claim for 
service connection for bilateral mixed astigmatism and 
presbyopia is evidence that has been added to the record 
since the final December 1997 rating decision.  Evidence 
submitted since that decision includes VA outpatient 
treatment records dated from 1997 to 2004 as well as the 
September 2002 VA examination report.  

The Board points out that several of these newly submitted 
medical records note the veteran's decreased visual acuity 
due to bilateral mixed astigmatism and presbyopia, which was 
documented prior to the December 1997 rating decision.  
However, none of these medical records indicates that the 
veteran's refractive error was subject to a superimposed 
disease or injury during service that resulted in increased 
disability, or that this condition worsened as a result of 
the veteran's service-connected history of malaria.  Simply 
stated, the newly submitted evidence, by itself or in 
connection with evidence already in the file, does not relate 
to an unestablished fact necessary to substantiate the claim.  
See 38 C.F.R. § 3.156.  The new evidence does not associate 
the disorder with service more than 50 years ago. 

In conclusion, the evidence received since the final December 
1997 rating decision, when viewed either alone or in light of 
all of the evidence of record, is not new and material.  
Therefore, the December 1997 rating decision remains final 
with respect to the claim of entitlement to service 
connection for bilateral mixed astigmatism and presbyopia. 

II.  Service Connection for Bilateral 
Glaucoma, Bilateral Cataracts, and Central 
Retinal Vein Occlusion of the Left Eye

The veteran is also seeking service connection for other eye 
disorders involving bilateral glaucoma, bilateral cataracts, 
and central retinal vein occlusion of the left eye.  The 
veteran claims that he injured his eyes in an explosion while 
on active duty.  During his hearing, the testified that he 
was examined immediately after the explosion and that he 
could not "see plain" or read after returning home. 

The Board notes, however, that none of the service medical 
records makes any reference to an eye injury.  Of particular 
relevance, the separation examination report notes that no 
eye abnormalities were present.  This fact alone 
significantly undermines the veteran's contention, and 
provides highly probative evidence against the veteran's 
claim.  See Smith v. Derwinski, 1 Vet. App. 235, 237 (1991) 
(determining the credibility of evidence is a function for 
the Board); Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993), 
citing Wood v. Derwinski, 1 Vet. App. 190, 192-193 (1992) (VA 
decision makers have the responsibility to assess the 
credibility of evidence and determine the degree of weight to 
give the evidence).

The veteran's representative has recently raised the argument 
that, since the veteran's eye disorders resulted from his 
involvement in combat, an eye injury in service must be 
presumed under the provisions of 38 U.S.C.A. § 1154(b).  This 
statute provides a relaxed evidentiary standard of proof with 
respect to the issue of an in-service injury for any injury 
alleged to have been incurred in combat.  Id; see also 
Collette v. Brown, 82 F.3d 389 (1996).  Specifically, 
satisfactory lay or other evidence that an injury or disease 
was incurred or aggravated in combat will be accepted as 
sufficient proof of service connection if the evidence is 
consistent with the circumstances, conditions or hardships of 
such service even though there is no official record of such 
incurrence or aggravation.  38 U.S.C.A. § 1154(b); 38 C.F.R. 
§ 3.304(d).

The term "combat" is defined to mean "a fight, encounter, or 
contest between individuals or groups" and "actual fighting 
engagement of military forces." VAOPGCPREC 12-99 (Oct. 1999) 
citing WEBSTER'S THIRD NEW INT'L DICTIONARY 452 (1981).  The 
phrase "engaged in combat with the enemy" requires that the 
veteran "have personally participated in events constituting 
an actual fight or encounter with a military foe or hostile 
unit or instrumentality."  VAOPGCPREC 12-99.

In this case, the Board finds that the record does not 
indicate that the veteran engaged in combat with an enemy 
force.  The veteran's DD Form 214 notes that he was awarded 
the American Defense Service Medal, the European-African-
Middle Eastern Service Medal with 4 Bronze Stars, and the 
Good Conduct Medal, none of which indicates combat service.  
The fact that the veteran did not receive an award for combat 
service constitutes highly probative evidence that he likely 
did not participate in combat.  As such, the evidence of 
record does not support the assertion that the veteran 
engaged in combat while on active duty.  See 38 U.S.C.A. § 
1154(b) and 38 C.F.R. § 3.304(d).

Nevertheless, even assuming for discussion purposes that an 
in-service eye injury can be presumed under 38 C.F.R. § 
1154(b), the reduced evidentiary burden only applies to the 
question of service incurrence, and not to the question of 
either a current disability or of a nexus to service, both of 
which generally require competent medical evidence.  See 
generally, Brock v. Brown, 10 Vet. App. 155, 162 (1997); 
Libertine v. Brown, 9 Vet. App. 521 (1996).  

In this case, even if the Board assumes that the veteran 
injured his eyes during service many years ago, there is 
simply no medical evidence that the veteran's eye disorders 
involving bilateral glaucoma, bilateral cataracts, and 
central retinal vein occlusion of the left eye are related to 
service.  In this regard, the record shows that central 
retinal vein occlusion of the left eye was first diagnosed in 
1996, that glaucoma was first diagnosed in 1997, and that 
cataracts were first diagnosed in 2002.  Thus, each of these 
eye disorders was first identified at least 40 years after 
the veteran's separation from active duty in October 1945.  

This lengthy period between the veteran's separation from 
active duty and the onset of these eye disorders provides 
highly probative evidence against the claim.  See Maxson v. 
Gober, 230 F.3d 1330 (Fed. Cir. 2000) (ruling that a 
prolonged period without medical complaint can be considered, 
along with other factors, as evidence of whether an injury or 
a disease was incurred in service which resulted in any 
chronic or persistent disability)

Moreover, none of the medical records includes a medical 
opinion concerning the etiology or date of onset of these eye 
disorders.  In other words, there is no medical evidence of a 
nexus between the veteran's eye disorders involving bilateral 
glaucoma, bilateral cataracts, and central retinal vein 
occlusion of the left eye and his period of service.  Maggitt 
v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000).  In short, 
both the service medical records and post-service medical 
records provide highly probative evidence against these 
claims, indicating disorders that began decades after 
service. 

In conclusion, the Board finds that the preponderance of the 
evidence is against the veteran's claim of entitlement to 
service connection for eye disorders involving bilateral 
glaucoma, bilateral cataracts, and central retinal vein 
occlusion of the left eye.  Unfortunately, lay statements 
provided by the veteran and his spouse are insufficient to 
prove his claims.  See Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492 494-95 (1991) 
(laypersons are not competent to render medical opinions).  
The Board further finds that the veteran's contentions are 
outweighed by the service and post-service medical record, 
providing strong evidence against this claim.  See Barr v. 
Nicholson, No. 04-0534 (Vet. App. June 15, 2007).  
Accordingly, the appeal is denied.

III.  The Duty to Notify and the Duty to Assist

The Board notes that VA has fully complied with the duty-to-
notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 197 
(2002).  In particular, letters by the RO dated in July 2002, 
April 2003, and April 2004: (1) informed the veteran about 
the information and evidence not of record that is necessary 
to substantiate his claims; (2) informed him about the 
information and evidence that VA will seek to provide; (3) 
informed him about the information and evidence he is 
expected to provide; and (4) requested that he provide any 
evidence in his possession that pertains to the claims, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim."  Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  

The Board notes that, to the extent necessary, VA has 
complied with the Court's holding in Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which states that the 
VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R.            § 3.159(b) apply to all five elements of a 
service connection claim, including: (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  

The Federal Circuit recently held that a statement of the 
case (SOC) or supplemental statement of the case (SSOC) can 
constitute a "readjudication decision" that complies with 
all applicable due process and notification requirements if 
adequate VCAA notice is provided prior to the SOC or SSOC.  
See Mayfield  v. Nicholson, No. 02-1077 (U.S. Vet. App. 
December 21, 2006) [hereinafter Mayfield III].  As a matter 
of law, the provision of adequate VCAA notice prior to a 
readjudication "cures" any timing problem associated with 
inadequate notice or the lack of notice prior to an initial 
adjudication.  See Mayfield III, (citing Mayfield v. 
Nicholson, 444 F.3d at 1328, 1333-34). 

The Board finds that the RO's letter of April 2004 complies 
with Kent v. Nicholson, 20 Vet. App. 1 (2006), in which the 
Court held that, in addition to notifying the veteran of 
evidence and information necessary to prove his underlying 
claim, the claimant must also be notified of the evidence and 
information necessary to reopen his claim for service on the 
basis of new and material evidence.  

In any event, the Board finds that any deficiency in the 
notice to the veteran or the timing of these notices is 
harmless error.  See Overton v. Nicholson, 20 Vet. App. 427, 
435 (2006) (finding that the Board erred by relying on 
various post-decisional documents to conclude that adequate 
38 U.S.C.A. § 5103(a) notice had been provided to the 
appellant, the Court found that the evidence established that 
the veteran was afforded a meaningful opportunity to 
participate in the adjudication of his claims, and found that 
the error was harmless, as the Board has done in this case.) 
 

If any notice deficiency is present, the Board finds that the 
presumption of prejudice on the VA's part has been rebutted 
in this case by the following: (1) based on the 
communications sent to the veteran over the course of this 
appeal, the veteran clearly has actual knowledge of the 
evidence he is required to submit in this case; and (2) based 
on the veteran's contentions as well as the communications 
provided to the veteran by the VA, it is reasonable to expect 
that the veteran understands what was needed to prevail.  See 
Sanders v. Nicholson, (Fed. Cir. May 16, 2007). 

VA also fulfilled its duty to obtain all relevant evidence 
with respect to the issues on appeal.  See 38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  The RO obtained all relevant 
medical records identified by the veteran and his 
representative.  The Board also finds that a medical opinion 
is not needed to determine the etiology of the veteran's eye 
disorders involving bilateral glaucoma, bilateral cataracts, 
and central retinal vein occlusion of the left eye.

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), for 
service connection claims, VA must provide medical 
examination when there is (1) competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability, and (2) evidence establishing that an event, 
injury, or disease occurred in service or establishing 
certain diseases manifesting during an applicable presumptive 
period for which the claimant qualifies, and (3) an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with the veteran's 
service or with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the VA to 
make a decision on the claim.

Since there is no medical evidence of an eye disorder in 
service, other than the veteran's refractive error of the 
eyes, and no evidence of an eye injury in service, the 
standards of McLendon are not met in this case.  

The Board finds that a VA examination is not needed 
concerning the issues of whether new and material evidence 
has been submitted to reopen claims for service connection 
for bilateral mixed astigmatism and presbyopia as well as 
retinal hemorrhage of the right eye.  In this regard, the 
VCAA appears to have left intact the requirement that a 
veteran present new and material evidence to reopen a final 
decision under 38 U.S.C.A. § 5108 before the Board may 
determine whether the duty to assist is fulfilled and proceed 
to evaluate the merits of the claim.  See 38 U.S.C.A. § 
5103A(f); see also Paralyzed Veterans of America, 345 F.3d 
1334 (Fed. Cir. 2003).  Accordingly, the Board finds that no 
further action is necessary to meet the requirements of the 
VCAA or the Court.

ORDER

New and material evidence not having been submitted to reopen 
the claim of entitlement to service connection for an eye 
disorder involving bilateral mixed astigmatism and 
presbyopia, the appeal is denied.

New and material evidence not having been submitted to reopen 
the claim of entitlement to service connection for an eye 
disorder involving retinal hemorrhage of the right eye, the 
appeal is denied.

Service connection for eye disorders involving bilateral 
glaucoma, bilateral cataracts, and central retinal vein 
occlusion of the left eye is denied. 


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


